DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 12/10/20, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/VICTOR D BATSON/               Supervisory Patent Examiner, Art Unit 3677          
                                                                                                                                                                               
Response to Arguments
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive.
Kostolecki discloses a conventional caster device which does not teach a washer between a brake arm and a support arm, but Kostolecki does teach a bushing between the brake arm and the support arm.  The support arm of Kostolecki is clearly shown in figs. 1 and 4 as element 16.  The brake arm of Kostolecki is clearly shown in figs. 1-4 as elements 44/54.  Fig. 4 of Kostolecki clearly shows a bushing 40 located between the brake arm and support arm.  Washers are notoriously old and well 
Page teaches a conventional caster device which explicitly discloses a washer (element 29) disposed between a brake arm (26-28) and a support arm (23).  The washer of Page does teach particular friction elements 31 which are unique to this application, but the washer also functions as a bearing surface and load distribution structure as is consistent with the notoriously old and well known function of washers in the mechanical arts (see above).  Page is not relied upon to teach the unique and particular washer structure of element 29.  Page is relied upon to teach the LOCATION of the washer between the brake arm and support arm.  It is the opinion of the Examiner as one of ordinary skill in the art that simply observing a location of a washer is a sufficient teaching of the diverse variety of washer applications to those of ordinary skill in the art 
Goto does not teach a caster at all, but teaches a device with a relatively rotating shaft (40/44) with a “flat washer 65…having no less than 10% by weight of polytetrafluoroethylene” which is a known material having high lubricity.  The washer of Goto is clearly “substantially flat” (fig. 2 of Goto).
The combination of Kostolecki-Page-Goto relies upon the base teaching of Kostolecki modified such that a washer structure (substantially flat and with high lubricity) according to the teaching of Goto would be placed between the brake arm and support arm of Kostolecki in the position which is taught by Page because that would reduce friction and therefore wear-and-tear on the device.  The chronology 
Goto constitutes analogous art because all three prior arts deal with rotating shafts.  In making the washer location the inventive concept at issue, Applicant has dramatically broadened the scope of what is considered analogous art specifically because washer structures and uses are so notoriously old and well known in the art.  If a practitioner of ordinary skill is concerned with a washer location then the variety of arts which would commend themselves to this problem is vast and old indeed.  Although musical instrument spools are not in the same field of endeavor as casters, Goto is clearly “reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention” (see MPEP 2141.01(a), numeral I)) because the caster arts of Kostolecki and Page both feature shafts rotating within a chassis structure (which includes the support arms).    Therefore, the Goto art is clearly reasonably pertinent to the problem faced by the inventor.  
Page does not teach away from the combination because it is not relied upon to teach the washer structure, but only the washer location.  The projections 31 and camways 30 discussed in the brief are outside the scope of the rejection.  The Final Rejection dated (8/19/20) reads:

	Nothing in the rejection is concerned with the cam structure disposed on the washer.  The rejection simply teaches the location of the washer as evidence of the notoriously old, well known and broad applicability of washers in mechanical assemblies.  The rejection does not suggest any removal or modification of the washer 29 in Page.  It is abundantly clear that a washer can be relied upon to teach any one or more of the disclosed functions stated above and that one of ordinary skill in the art would be able to properly evaluate which functions of washer would be desired in his or her own context and application.  Applicant’s arguments are essentially outside the scope of the rejection on record in light of the history of washers and knowledge of those of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page in view of Goto, U.S. Patent Application Publication 2004/0123720.
Kostolecki teaches a caster comprising a base (10), a swivel coupled to the base (14), a support arm (16) coupled to the swivel at a first support end of the support arm, and a second support end opposite the first support end, a wheel (24) rotatably coupled to the support arm at the second support end and having a hole at a radial center of the wheel, an axle (20) extending through the hole of the wheel and coupling to the support arm, a brake arm (44/54) rotatably disposed about the axle.

Page clearly teaches a caster with a washer disposed between a brake arm and a support arm (see 26/27, 29, 23, figs. 2).
Goto teaches a washer with a lubricant coating (see claim 4).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide a washer between the brake arm and support arm of Kostolecki because washers are notoriously old and well known in the art to provide bearing surfaces between the faces of machine elements to improve seating and a washer with a lubricant coating, as taught by Goto, would reduce wear on the elements, [Claim 1].
Regarding Claim 3, see Kostolecki, fig. 2, elements 20, 22 and note bolt head.
Regarding Claim 6, see elements 44 and 54 which comprising a lever and a handle.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page-Goto in view of Procter, U.S. Patent 2,910,880.
Kostolecki-Page-Goto teaches the structure of the device (see rejection of Claim 1) required to perform the claimed method but is silent with regard to the specific steps of the method.
Procter teaches the general method of loosening a nut to adjust a relatively rotating machine element and then providing lubrication, albeit, through use of a grease fitting.  See Col 2, Lns 34-69.
At the time of the invention it would have been obvious to one of ordinary skill in the art to perform the exact method steps claimed on the structure of Kostolecki-Page-Goto because lubrication is notoriously old and well known and loosening a nut without complete removal would prevent loss of the nut while still permitting application of lubricant to the necessary components, [Claim 9].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page-Goto in view of Arnold, U.S. Patent 8,038,351.
Kostolecki teaches a caster comprising a base (10), a swivel coupled to the base (14), a support arm (16) coupled to the swivel at a first support end of the support arm, and a second support end opposite the first support end, a wheel (24) rotatably coupled to the support arm at the second support end and having a hole at a radial center of the wheel, an axle (20) extending through the hole of the wheel and coupling to the support arm, a brake arm (44/54) rotatably disposed about the axle.
Kostolecki does not teach a washer comprised of a high lubricity material disposed between the brake arm and support arm.
Page clearly teaches a caster with a washer disposed between a brake arm and a support arm (see 26/27, 29, 23, figs. 2).
Goto teaches a substantially flat washer (65) having no less than 10% by weight of polytetrafluoroethylene (see Goto paragraph [0042]).
Arnold teaches a friction reducing washer between two rotating elements and washer is made of PTFE.  See fig. 3, elements 150, 160, 170, 180 and see Col 3, Lns 4-16.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide a washer in the style of Goto between the brake arm and support arm of Kostolecki (in the location as taught by Page) because washers are notoriously old and well known in the art to provide bearing surfaces between the faces of machine elements to improve seating and a washer of PTFE as taught by Arnold, would reduce wear on the elements.  Furthermore, Goto teaches a washer having a minimum composition by weight of PTFE and it is therefore considered further obvious to provide a washer composed of PTFE as taught by Arnold because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 [R-5], [Claim 10].

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeindler, U.S. Patent 2,068,160 in view of Page, U.S. Patent 4,336,630 and Goto, U.S. Patent Application Publication 2004/0123720.
Zeindler teaches a caster comprising a base (20), a swivel coupled to the base (3), a support arm (6) coupled to the swivel at a first support end of the support arm, and a second support end opposite the first support end, a wheel (7) rotatably coupled to the support arm at the second support end and having a hole at a radial center of the wheel, an axle (8, 12) extending through the hole of the wheel and coupling to the support arm, a brake arm (14) rotatably disposed about the axle.
Zeindler does not teach a washer disposed between the brake arm and support arm.
Page clearly teaches a caster with a washer disposed between a brake arm and a support arm (see 26/27, 29, 23, figs. 2).
Goto teaches a substantially flat washer with a lubricant coating (see claim 4).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Zeindler with a substantially flat washer (as taught by Goto) between the brake arm and support arm (the location taught by Page) because washers are notoriously old and well known in the art to provide bearing surfaces between the faces of machine elements to improve seating and the lubrication would reduce friction wear and therefore extend the life of the device, [Claim 1].
Regarding Claim 2, Zeindler clearly teaches the use of lubricant, see fig. 2 and note grease nipple.  Zeindler further teaches the brake arm including first and second sides.
Zeindler is silent with regard to the extent of the lubrication.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Zeindler with lubrication of first and second sides of the brake arm 
Regarding Claims 4, see Zeindler swivel 3, pin 19 and keepers 21, see fixed mode of swivel in fig. 4 and swivel mode (fig. 1) where the wheel is rotatable around an axis perpendicular to the base.
Regarding Claim 5, see pin 19 of Zeindler which is insertable in the swivel in keepers 21 to cause the caster wheel to selectively operate in either one of the fixed (fig. 4) and swivel (figs.1-2) mode.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeindler-Page-Goto as applied to claim 1 above, and further in view of Forbes, U.S. Patent 2,422,892.
The Zeindler-Page-Goto combination does not teach a swivel bracket with opposing first and second sides and a support pin extending from the first swivel bracket side to the second swivel bracket side.
Forbes teaches a similar caster with a swivel which includes two swivel brackets 20-23 having opposing first and second swivel bracket sides (see fig. 2 which shows first and second sides of swivel bracket) with a support pin (25) extending from first swivel bracket side to the second swivel bracket side (see fig. 2).
At the time of the invention it would have been obvious to provide Zeindler-Page-Goto with a swivel bracket in the style of Forbes because that would permit disassembly for easier packing and shipping of the caster assembly, [Claim 7].
Regarding Claim 8, see support arms 14 coupled to swivel 20.

Conclusion                                                                                                                                                                                                        

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        




/M.J.S/             Examiner, Art Unit 3677